DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on January 10, 2022, Applicant cancelled claim 1.
Applicant added new claims 2-21.
Currently, claims 2-21 are under examination.

Claim Objections
Claims 2-4, 8, 9, 11, 12, 14-17, 19, and 20 are objected to because of the following informalities:  
	In regards to claim 2, line 6, “a proximal direction” should be changed to “the proximal direction”.
	In regards to claim 2, line 11, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 3, line 3, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 4, lines 1-2, “a proximal direction” should be changed to “the proximal direction”.
	In regards to claim 4, line 2, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 8, line 3, “a distal direction” should be changed to “the distal direction”.
	In regards to claim 8, line 3, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 8, line 4, “a distal direction” should be changed to “the distal direction”.
	In regards to claim 9, line 1, “the needle holder” should be changed to “a needle holder”.
	In regards to claim 9, line 2, “axial movement” should be changed to “the axial movement”.
	In regards to claim 11, line 2, “the head” should be changed to “a head”.
	In regards to claim 12, line 2, “a distal direction” should be changed to “the distal direction”.
	In regards to claim 12, line 3, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 14, line 2, “the point” should be changed to “a point”.
	In regards to claim 15, line 2, “the point” should be changed to “a point”.
	In regards to claim 16, line 2, “the remainder” should be changed to “a remainder”.
	In regards to claim 17, line 3, “rotational movement” should be changed to “the rotational movement”.
	In regards to claim 19, line 2, “a main body” should be changed to “the main body”.
	In regards to claim 20, lines 1-2, “a proximal direction” should be changed to “the proximal direction”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In regards to claim 4, lines 1-3 recite: wherein the rotatable cap moves axially in a proximal direction during rotational movement of the rotatable cap, “causing the rotatable cap to abut a needle holder” which holds the needle; however, such is new matter not described in the Specification. Figure 2A shows the rotatable cap 12 already abuts the needle holder 18 before the rotatable cap moves axially in a proximal direction during rotational movement of the rotatable cap. 
	In regards to claim 18, lines 1-2 recite: wherein the narrowed portion “comprises a protrusion on one side of the slotted link”; however, such is new matter not described in the Specification.
	In regards to claim 21, lines 1-2 recite: “wherein rotating the rotatable cap causes no axial movement of the needle sleeve relative to the main body of the medicament injection device”; however, such is new matter not described in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 12, line 5 recites “an axial distal direction”. Claim 12 depends upon claim 2. Claim 2, lines 10-11 recite “a distal direction”. It is unclear whether said two terms refer to the same direction or to different directions. Claims 13 and 14 are rejected by virtue of being dependent upon claim 12. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5-12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-14 of U.S. Patent No. 11,213,627. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite A method of operating a medicament injection device (A method of operating the medicament injection device) having a rotatable cap (comprising:… a rotatable cap); rotating the rotatable cap, thereby causing a releasable arrangement between a main body and the rotatable cap to cooperate to cause the rotatable cap to move axially in a proximal direction during rotational movement of the rotatable cap (rotating the rotatable cap, thereby causing the releasable arrangement between the medicament cartridge holder and the rotatable cap… to cooperate; thereby causing the rotatable cap… to move axially towards a proximal end of the device as the rotatable cap is rotated), thereby causing a needle to move axially in a proximal direction and to penetrate a separable barrier of a medicament cartridge (to cause the needle to move axially in a proximal direction and to penetrate a separable barrier of the medicament cartridge), as the rotatable cap is rotated up to a predefined point (as the rotatable cap is rotated up to a predefined point), wherein the releasable arrangement comprises a guide element and a slotted link (a releasable arrangement… comprising a guide element and a slotted link); rotating the rotatable cap beyond the predefined point, thereby causing the releasable arrangement to cooperate to cause the rotatable cap to move axially in a distal direction during rotational movement of the rotatable cap (wherein the slotted link is configured to cause the rotatable cap to move axially in a distal axial direction when the rotatable cap is rotated beyond the predefined point; wherein further rotation of the rotatable cap causes the rotatable cap to move axially in a distal direction).

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 17/566,188 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications’ claims at least recite A method of operating a medicament injection device having a rotatable cap (A method of operating the medicament injection device having a rotatable cap); rotating the rotatable cap, thereby causing a releasable arrangement between a main body and the rotatable cap to cooperate to cause the rotatable cap to move axially in a proximal direction during rotational movement of the rotatable cap (rotating the rotatable cap; a releasable arrangement between a main body and the rotatable cap; wherein rotating the rotatable cap causes the releasable arrangement to cooperate to cause the rotatable cap to move axially in a proximal direction during rotational movement of the rotatable cap), thereby causing a needle to move axially in a proximal direction and to penetrate a separable barrier of a medicament cartridge (thereby causing a needle to move axially in a proximal direction and to penetrate a separable barrier of a medicament cartridge), as the rotatable cap is rotated up to a predefined point (as the rotatable cap is rotated up to a predefined point), wherein the releasable arrangement comprises a guide element and a slotted link (wherein the releasable arrangement comprises a guide element and a slotted link); rotating the rotatable cap beyond the predefined point, thereby causing the releasable arrangement to cooperate to cause the rotatable cap to move axially in a distal direction during rotational movement of the rotatable cap (wherein rotating the rotatable cap beyond the predefined point causes the releasable arrangement to cooperate to cause the rotatable cap to move axially in a distal direction during rotational movement of the rotatable cap).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al (US 2014/0221916).
	In regards to claim 2, Kramer et al teaches a method of operating a medicament injection device (injector 10 of Figures 1-3, with the modified bayonet fitting 130 of Figure 5) having a rotatable cap (cap 100), the method comprising:
rotating the rotatable cap (paragraph [0039]: rotation of the cap 100), thereby causing a releasable arrangement (130) between a main body (outer housing 12) and the rotatable cap to cooperate to cause the rotatable cap to move axially in a proximal direction during rotational movement of the rotatable cap (paragraph [0038]: rotation of the cap such that the cap slides along the lateral slot; paragraph [0039]: movement of the cap 100 proximally with respect to the outer housing 12), thereby causing a needle (needle 126) to move axially in a proximal direction and to penetrate a separable barrier (septum 30) of a medicament cartridge (cartridge 18) (paragraph [0039]: movement of the cap 100 proximally with respect to the outer housing 12 also preferably initiates the first stage of operation, which preferably includes attaching the injection conduit in fluid communication with the medicament chamber 23; paragraph [0040]: movement of the cap 100 in the proximal direction also moves the needle hub 124 proximally such that the needle hub 124 is received on the distal end of the medicament chamber 23 and securely mounted thereto; paragraph [0041]: upon moving the needle hub 124 proximally for mounting, the piercing end 125 of the needle 126 preferably pierces or punctures the septum 30), as the rotatable cap is rotated up to a predefined point (paragraph [0039]: rotation of the cap 100), wherein the releasable arrangement comprises a guide element (paragraph [0038]: cap protrusion) and a slotted link (paragraph [0038]: longitudinal slot and lateral slot) 
rotating the rotatable cap beyond the predefined point, thereby causing the releasable arrangement to cooperate to cause the rotatable cap to move axially in a distal direction during rotational movement of the rotatable cap (paragraph [0038]: rotation of the cap… followed by longitudinal movement of the cap away from the outer housing such that the cap slides along the longitudinal slot to separate the cap therefrom; paragraph [0039]: rotation of the cap 100… thus allowing the cap 100 to be completely removed from association with the outer housing 12 by pulling the cap 100 distally away therefrom)
	In regards to claim 3, Kramer et al teaches wherein as the rotatable cap is rotated, the guide element of the releasable arrangement is caused to follow a predefined path defined by the slotted link at least partly in an axial direction during rotational movement of the rotatable cap (paragraphs [0038][0039][0040]).  
	In regards to claim 4, Kramer et al teaches wherein the rotatable cap moves axially in a proximal direction during rotational movement of the rotatable cap, causing the rotatable cap to abut a needle holder (124) which holds the needle, thereby causing axial movement of the needle holder towards the medicament cartridge (paragraphs [0039][0040]).
	In regards to claim 5, Kramer et al teaches wherein the medicament cartridge is inserted into the medicament injection device by a user before rotating the rotatable cap (Figure 1).  
	In regards to claim 6, Kramer et al teaches wherein the medicament cartridge contains a medicament (paragraph [0041]: medicament).  
	In regards to claim 7, Kramer et al teaches wherein the medicament injection device is an auto-injector (Figure 1)(paragraph [0055]: autoinjector).
	In regards to claim 8, Kramer et al teaches wherein the medicament injection device further comprises a needle shield (hub-engagement portion 120) fixed to the rotatable cap for movement in an axial direction (paragraph [0026]: the interior of the cap 100 preferably includes a hub-engagement portion 120), such that the rotatable cap moving axially in a distal direction during rotational movement of the rotatable cap causes the needle shield to move at least axially in a distal direction (paragraph [0039]: rotation of the cap 100… thus allowing the cap 100 to be completely removed from association with the outer housing 12 by pulling the cap 100 distally away therefrom)(as the hub-engagement portion 120 is part of the cap 100, it is understood that when the cap is removed from the outer housing 12 distally, then the hub-engagement portion is also removed from the outer housing distally).
	In regards to claim 9, Kramer et al teaches wherein the needle holder which holds the needle is arranged to become fixed to the medicament cartridge after axial movement of the needle and therefore the needle holder in the proximal direction (paragraph [0040]).  
	In regards to claim 10, Kramer et al teaches wherein the needle holder comprises a lip (of snap-lock) arranged to cooperate with a head of the medicament cartridge to prevent detachment of the needle holder from the medicament cartridge (Figure 1)(paragraph [0040]).  
	In regards to claim 11, Kramer et al teaches wherein the needle holder is dimensioned to form a frictional fit with the head of the medicament cartridge to prevent detachment of the needle holder from the medicament cartridge (Figure 1)(paragraph [0040]).
	In regards to claim 12, Kramer et al teaches wherein after the rotatable cap has been rotated beyond the predefined point, thereby causing the rotatable cap to move axially in a distal direction during rotational movement of the rotatable cap, the releasable arrangement cooperates to prevent further rotation of the rotatable cap, at which point a user is able to remove the rotatable cap from the medicament injection device in an axial distal direction (paragraphs [0038][0039]).
	In regards to claim 13, Kramer et al teaches wherein the slotted link comprises a curved portion (labeled in Figure 5 below) and an axially straight portion (labeled in Figure 5 below).  

    PNG
    media_image1.png
    580
    375
    media_image1.png
    Greyscale

	In regards to claim 14, Kramer et al teaches wherein the curved portion is hook shaped (Figure 5), such that the predefined point (labeled in Figure 5 above) is the point at which the guide element is located half way along the curved portion of the slotted link.
	In regards to claim 15, Kramer et al teaches wherein the slotted link comprises a curved portion (labeled in Figure 5 above) that is hook shaped (Figure 5), such that the predefined point (labeled in Figure 5 above) is the point at which the guide element is located half way along the curved portion of the slotted link.
	In regards to claim 16, Kramer et al teaches wherein the slotted link comprises a narrowed portion (lateral slot) that is relatively narrow in comparison to the remainder of the slotted link (Figure 5).
	In regards to claim 19, Kramer et al teaches wherein removal of the rotatable cap from the medicament injection device causes a needle sleeve (needle guard 66) disposed within a main body (12) of the medicament injection device to be exposed, wherein the needle sleeve covers the needle when the rotatable cap is removed from the medicament injection device (Figure 1 shows the injector 10 with both the cap 100 and the needle guard 66 about the needle 126; however, with the cap 100 removed, it is understood that the needle guard would be exposed and remain in the position of Figure 1 about and covering the needle).
	In regards to claim 20, Kramer et al teaches wherein movement of the needle sleeve axially in a proximal direction relative to the main body causes the needle to extend from a distal end of the main body and the needle sleeve (paragraph [0048]: The needle guard 66 is retractable, preferably into the outer housing 12, in a proximal direction to the injecting position, in which the injection portion 127 of the needle 126 is exposed for insertion into a patient).  
	In regards to claim 21, Kramer et al teaches wherein rotating the rotatable cap causes no axial movement of the needle sleeve relative to the main body of the medicament injection device (paragraphs [0038][0039] discuss “rotation of the cap 100”; however, there is no discussion of axial movement of the needle guard 66 during rotation of the cap; thus, it is understood that the needle guard remains in the position of Figure 1 during rotation of the cap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al, as applied to claim 16 above, and further in view of Bitdinger (US 5,250,037).
	In regards to claim 17, Kramer et al teaches rotating the rotatable cap such that the guide element of the releasable arrangement moves past the narrowed portion of the slotted link and follows a predefined path at least partly in an axial direction during rotational movement of the rotatable cap (paragraph [0038]); however, Kramer et al is silent about wherein the guide member is restricted from following the predefined path by the narrowed portion of the slotted link until the rotatable cap is rotated. Bitdinger teaches a method of operating a medicament injection device (Figures 1-12, hypodermic syringe 10) having a rotatable cap (needle shield 18), comprising rotating the rotatable cap such that a guide element (cam pins 78) of a releasable arrangement (78/42) moves past a narrowed portion (portion of activation leg 47 having locking detent 46) of a slotted link (cam slots 42) and follows a predefined path at least partly in an axial direction during rotational movement of the rotatable cap, and wherein the guide member is restricted from following the predefined path by the narrowed portion of the slotted link until the rotatable cap is rotated (column 3, lines 57-61)(column 5, lines 32-47). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide member, of the method of Kramer et al, to be restricted from following the predefined path by the narrowed portion of the slotted link until the rotatable cap is rotated, as taught by Bitdinger, as such will retain the cap in a locked position and will help to prevent unintended movement between the cap and the main body, such that the cap cannot be removed from the main body (column 3, lines 57-63). 
	In regards to claim 18, Kramer et al does not teach wherein the narrowed portion comprises a protrusion on one side of the slotted link. Bitdinger teaches a method of operating a medicament injection device (Figures 1-12, hypodermic syringe 10) having a rotatable cap (needle shield 18), wherein a narrowed portion (portion of activation leg 47 having locking detent 46) comprises a protrusion (46) on one side of a slotted link (42) (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the narrowed portion, of the method of Kramer et al, to comprise a protrusion on one side of the slotted link, as taught by Bitdinger, as such will retain the cap in a locked position and will help to prevent unintended movement between the cap and the main body, such that the cap cannot be removed from the main body (column 3, lines 57-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783